                   Case 1:20-mj-01806-UA Document 1 Filed 02/18/20 Page 1 of 4
.,

                                                                                                             ORIGINAL
     Approved:
                           JACO
                                                 United States Attorney

     Before:               THE HONORABLE BARBARA C . MOSES
                           United States Magistrate Judge
                           Southern District of New
                                                                                    ~o:k20 MAG18 06
     UNITED STATES OF AMERICA                                                               SEALED COMPLAINT

                       - v. -                                                               Violation of
                                                                                            18 u.s . c. §§ 922 (g) (1) ,
     ANTONIO RODRIGUEZ,                                                                     924 (a) (2), and 2

                  a / k/a       "Antonio          L Rodriguez,"                             COUNTY OF OFFENSE:
                  a/k/a         "Anthony          Rodriguez,               ll
                                                                                            BRONX
                  a/k/a         "Antonio          Rodrguez,           ll



                  a/k/a         "Antonio          Rodriquez,

                                                 Defendant.

      -   -   -    -   -    -    -   -   -   -    -   -   -   -   -        -    -   -   X


     SOUTHERN DISTRICT OF NEW YORK, ss.:

               MARIA BOCACHICA, being duly sworn, deposes and says
     that she is a Detective with the New York City Police Department
     ("NYPD"), and charges as follows :

                                                                  COUNT ONE

               1.   On or about February 10, 2020, in the Southern
     District of New York and elsewhere, ANTONIO RODRIGUEZ , a/k/a
     "Antonio L Rodriguez," a/k/a "Anthony Rodriguez," a/k/a "Antonio
     Rodrguez," a/k/a "Antonio Rodriquez," the defendant , knowing
     that he had previously been convicted in a court of a crime
     punishable by imprisonment for a term exceeding one year ,
     knowingly did possess, in and affecting commerce , a firearm , to
     wit, a loaded Hi-Point 9MM pistol, serial number Pl965175, which
     previously had been shipped and transported in interstate and
     foreign commerce.

          (Title 18, United States Code, Sections 922 (g) (1) , 924 (a) (2),
                                     and 2.)
      Case 1:20-mj-01806-UA Document 1 Filed 02/18/20 Page 2 of 4




          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          2.   I am a Detective with the NYPD and I have been
personally involved in the investigation of this matter.  This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents, witnesses and others, as well as my
examination of reports and records.  Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated.

            3.   Based on my conversations with four NYPD officers
 ("PO-1," "PO-2," "PO-3," and "PO-4," together, the "Officers")
involved in the arrest of ANTONIO RODRIGUEZ, a/k/a "Antonio L
Rodriguez," a/k/a "Anthony Rodriguez," a/k/a "Antonio Rodrguez,"
a / k/a "Antonio Rodriquez," the defendant, as well as my review
of video footage of that arrest, I have learned the following,
among other things:

               a.   On or about February 10, 2020, at
approximately 1:40 p.m., the Officers were in the vicinity of
Grand Concourse and 196th Street in the Bronx, New York.  The
Officers were responding to a "Level One" call relating to a
missing child.  PO-1 was driving and PO-2 was in the passenger
seat of a marked police vehicle ("Vehicle-1"); PO-3 was driving
and PO-4 was in the passenger seat of a second marked police
vehicle ("Vehicle-2").

               b.   As the Officers were responding to the Level
One, at approximately 1:40 p.m., a call came over the radio (the
"Radio Call") that an individual had a gun.  The Officers
recognized that, according to the Radio Call, the individual
with the gun was in the vicinity of the Officers' location, so
they diverted from the Level One to respond to the Radio Call.

               c.   PO-1 and PO-2, in Vehicle-1, and PO-3 and
PO-4, following in Vehicle-2, turned southbound onto Creston
Avenue from 196th Street. Upon turning onto Creston Avenue, an
individual ("Individual-1") flagged down Vehicle-1 and stated to
PO-1 and PO-2, in sum and substance, that an individual down the
block, i.e., southward on Creston, had a gun.  PO-1 and PO-2, in
Vehicle-1, drove part-way down Creston and stopped Vehicle-1 in

                                  -2-
       Case 1:20-mj-01806-UA Document 1 Filed 02/18/20 Page 3 of 4




front of a group of approximately three or four individuals ,
including one wearing a black hooded sweatshirt , later
identified as RODRIGUEZ.     PO-3 and PO- 4 , driving Vehicle - 2 ,
followed behind Vehicle - 1.

                 d.   PO - 1 and PO - 2 , both of whom were wear i ng
police uniform , then exited Vehicle-1 , whereupon RODRIGUEZ began
running south down Creston Avenue.         PO - 1 and PO- 2 pursued
RODRIGUEZ on foot.    Shortly after RODRIGUEZ began running , he
discarded a black object.      PO-2 paused his pursui t o f RODRIGUEZ
to look at the black object, which PO-2 identified as a gun (the
"Firearm" ) , which PO-2 then recovered.         PO - 1 continued pursuing
RODRIGUEZ and, after a short chase, apprehended RODRIGUEZ near
the vicinity of Creston Avenue and Kingsbridge Road .            PO-3 and
PO-4, both of whom were wearing police uniform, arrived on foot
shortly thereafter and assisted PO - 1 in arresting and
handcuffing RODRIGUEZ .

           4.   Based on my review of an NYPD Firearm Examination
Report , I have learned that the Firearm is a loaded Hi - Point 9MM
pistol, serial number P1965175 .

          5.   Based on my training and experience , and my
communications with other law enforcement agents, including a
Special Agent from the Bureau of Alcohol , Tobacco , Fi rearms and
Explosives who is familiar with the manufacturing of firearms , I
know that the Firearm was not manufactured in New York State .

            6.   Based on my review of criminal history records
pertaining to ANTONIO RODRIGUEZ , a/k/a "Antonio L Rodriguez , "
a/k/a "Anthony Rodriguez , " a/k/a "Antonio Rodrguez ," a/k/a
"Antonio Rodriquez," the defendant , I have learned that (i) on
or about May 18 , 2017, in the Bronx County Supreme Court ,
RODRIGUEZ was convicted of attempted burglary in the second
degree, in violation of New York Penal Law ("NYPL " ) Section
140 . 25, and sentenced to one to three years ' imprisonment and an
order of protection; and (ii) on or about October 30 , 2014 , in
Bronx County Supreme Court , RODRIGUEZ was convicted of burglary
in the third degree, in violation of NYPL Section 140.20 , and
sentenced to 16 months' to four years ' imprisonment .




                                    -3 -
        Case 1:20-mj-01806-UA Document 1 Filed 02/18/20 Page 4 of 4



          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of ANTONIO RODRIGUEZ, a/k/a
"Antonio L Rodriguez," a / k / a "Anthony Rodriguez," a/k/a "Antonio
Rodrquez," a / k / a "Antonio Rodriquez," the defendant, and that he
be arrested, and imprisoned or bailed, as the case may be .




                                            b
                                            -    .
                                                     -
                                 Det &t ive Maria Bocachica
                                 New York City Police Department


Swo rn to before me this
~ day of February , 2020
   c--::
THE J:.l.Ol'-TO,RA:_Bl:FBARBh,RA- G .
UNITED ~ tATES ~.AGI-S-T-RA-:T E JUDGE
SOUTHERN:--~DISTRIC'r-_ O"F ~--fJEW YORK
                    ..... ---- -
             ...
               -   ~-- - ~




                                           -4-
